Title: To James Madison from Edmund Pendleton, 18 August 1783
From: Pendleton, Edmund
To: Madison, James


Editorial Note
In LC: Madison Miscellany, a list, probably prepared about 1850 by Peter Force or by his clerk, calendars this letter as follows: “1783 August 18 Virginia To James Madison The address of the Citizens of Philadelphia to Congress. Prospect of return from Prince Town … 1 page foli[o].”
 
Virginia, August 18, 1783
The Address of the Citizens of Philad’a would have been clearer if fewer Egotisms had appear’d in it. Some were excusable as an evidence of their attachment to the Federal Government, and I am inclined to think that a Majority were ready to have protected Congress from & resented the insult, and that I formerly hinted the true source of the neglect. Be that as it may, that body are polite & civil in their answer, and properly avoided any declaration on the subject of returning.
